Exhibit 10.5

ASSIGNMENT OF EMPLOYMENT AGREEMENT

Assignment of Employment Agreement (“Assignment Agreement”), dated as of
September 29, 2016, by and between R.R. Donnelley & Sons Company (“RRD”), a
Delaware corporation, and LSC Communications, Inc., a Delaware corporation
(“LSC”).

Recitals

WHEREAS, RRD has entered into an employment agreement with Thomas J. Quinlan III
of RRD (the “Executive”), amended and restated as of November 30, 2008 (the
“Employment Agreement”). A copy of the Employment Agreement is attached as to
this Assignment Agreement as Annex A; and

WHEREAS, RRD desires to assign the Employment Agreement to LSC, and LSC desires
to acquire all of RRD’s right, title and interest in the Employment Agreement;
and

WHEREAS, the Executive has acknowledged and acquiesced to the assignment of his
Employment Agreement and the transfer of his employment to LSC.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement

 

  1. Assignment of Employment Agreement. Effective as of the LSC Distribution
Date, as defined in the Separation and Distribution Agreement by and among RRD,
LSC and Donnelley Financial Solutions, Inc. (the “Distribution Date”), RRD
hereby irrevocably, absolutely and unconditionally assigns, transfers, conveys
and delivers to LSC and its successors and assigns all of RRD’s right, title and
interest in, to and under the Employment Agreement.

 

  2. Acceptance of Assignment. From and after the Distribution Date, LSC hereby
irrevocably, absolutely and unconditionally assumes, undertakes and agrees to
pay, perform and discharge in full any and all claims and obligations arising
under and/or in connection with the Employment Agreement.

 

  3. References. From and after the Distribution Date, all references in the
Employment Agreement to “Donnelley” or the “Company” shall be deemed to be
references to LSC, including, but not limited to, with respect to any triggers
such as those relating to a Change in Control or related events.

 

  4. Executive Acknowledgement. The Executive acknowledges and agrees that the
transfer of his employment as described in this letter will not constitute a
termination of the Executive’s employment (whether or not without “cause” by
RRD), nor grounds for leaving with “good reason”, as such terms may be defined
under the Employment Agreement as in effect through the Distribution Date. This
acknowledgement and agreement is without limitation on the Executive’s rights in
the event that he is subsequently terminated without “cause” or would be allowed
to leave for “good reason” by LSC.

 

1



--------------------------------------------------------------------------------

  5. Restrictive Covenants. The Executive also acknowledges and agrees that he
will be fully obligated to LSC under the non-compete, employee non-solicit and
customer non-solicit covenants (together, the “Restrictive Covenants”) of the
Employment Agreement. In addition, beginning on the Distribution Date and ending
on the day twenty-four (24) months following the Distribution Date (the “Wear
Away Period”), if the Executive terminates employment for any reason, he shall
be fully obligated to each of RRD and Donnelley Financial under the Restrictive
Covenants for the period, if any, beginning on the date of the Executive’s
termination and ending at the conclusion of the Wear Away Period. The Executive
acknowledges and agrees that the confidentiality and non-disparagement covenants
shall survive at all times, both during and after employment, with respect to
LSC, and shall survive and apply to each of RRD and Donnelley Financial at all
times after employment. The Executive, LSC and RRD acknowledge that Donnelley
Financial is a third party beneficiary for purposes of enforcement of this
Section 5.

 

  6. Miscellaneous. This Assignment Agreement shall inure to the benefit of the
LSC, its successors and assigns. In the event any provision hereof is determined
to be unenforceable or invalid such provision or such part thereof as may be
unenforceable or invalid shall be deemed severed from this Assignment Agreement
and the remaining provisions carried out with the same force and effect as if
the severed provisions or part thereof had not been made a part hereof.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
on the date first above written.

 

R.R. DONNELLEY & SONS COMPANY     LSC COMMUNICATIONS, INC. By:   /s/ Daniel L.
Knotts     /s/ Suzanne S. Bettman   Daniel L. Knotts     Suzanne S. Bettman  
Chief Operating Officer     President and Director

Acceptance of Assignment by Executive

I, Thomas J. Quinlan III, do hereby consent to the assignment of my Employment
Agreement by and between R.R. Donnelley & Sons Company and LSC Communications,
Inc.

Dated: September 29, 2016

 

By:   /s/ Thomas J. Quinlan, III   Thomas J. Quinlan, III



--------------------------------------------------------------------------------

ANNEX A

[Copy of Employment Agreement]

 

4



--------------------------------------------------------------------------------

R.R. Donnelley & Sons Company

111 South Wacker Drive

Chicago, IL 60606-4301

Amended and Restated as of November 30, 2008

Mr. Thomas J. Quinlan III

[address]

Dear Tom:

The purpose of this letter is to amend and restate in its entirety the
Employment Agreement, dated as of April 30, 2007, between you and R.R. Donnelley
& Sons Company (the “Company”), and to bring the terms of your employment into
compliance with the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). You are currently the President and Chief
Executive Officer of the Company and, effective as of the date hereof, the terms
of your employment shall be governed by the terms and provisions of this
Agreement as well as any employment and other policies applicable to employees
of the Company and its subsidiaries from time to time during the term of your
employment. All capitalized terms used but not defined in the text of this
letter shall have the meanings assigned to such terms in Annex A.

We and you hereby acknowledge that your employment with the Company constitutes
“at-will” employment and that either party may terminate this Agreement at any
time, upon written notice of termination within a reasonable period of time
before the effective date of the termination. With respect to the terms of your
employment with the Company, you will have the customary duties,
responsibilities and authorities of a president and chief executive officer at a
corporation of a similar size and nature. You will report to the board of
directors of the Company (the “Board”).

I. Compensation

You will receive the following compensation and benefits, from which the Company
may withhold any amounts required by applicable law:

(i) The Company will pay you a base salary (“Base Salary”) at the rate of
$1,000,000 per year. This Base Salary will be paid in accordance with the normal
payroll practices of the Company.

(ii) You will be eligible to receive an annual bonus (the “Annual Bonus”) at a
target level of 150% of Base Salary in respect of each fiscal year of the
Company in accordance with the Company’s annual incentive compensation plan and
payable if the Company achieves the performance objectives set forth by the
Board (or any designated committee thereof) from time to time. The Annual Bonus
shall be approved by the Board. Any Annual Bonus which you become entitled to
receive shall be paid to you no later than the 15th day of the third month
following the end of the calendar year in which the bonus was earned, unless you
timely elect to defer all or a portion of such bonus pursuant to the Company’s
deferred compensation plan.



--------------------------------------------------------------------------------

(iii) In addition, you will continue to be eligible to participate in any
nonqualified pension plans and qualified plans in the same manner as you
currently participate or may elect to participate from time to time after the
date of this Agreement.

(iv) You shall be eligible for four (4) weeks vacation annually.

(v) You shall be eligible for a car allowance pursuant to policies applicable to
senior officers of the Company from time to time during the term of your
employment.

(vi) You shall be eligible for an allowance for financial planning (including
tax advice and legal fees related thereto) pursuant to policies applicable to
senior officers of the Company from time to time during the term of your
employment.

(vii) You shall be eligible for supplemental term life insurance benefits and
supplemental long-term disability benefits pursuant to policies applicable to
senior officers of the Company from time to time during the term of your
employment, provided that you are insurable in accordance with standard
underwriting requirements (including passing any physical exams and providing
any information necessary to obtain such insurance coverage).

II. Severance

(i) Separation from Service Not Following a Change in Control 

If, prior to a Change in Control, your separation from service within the
meaning of Treasury Regulation § 1.409A-1(h) (a “Separation from Service”) with
the Company (and its at least 80% owned subsidiaries and affiliated) is
initiated by the Company without Cause or if your Separation from Service is
initiated by you for Good Reason:

(A) the Company will pay you an amount equal to two times your Annualized Total
Compensation, subject to the prompt execution by you of a customary release,
which amount shall be payable in equal installments on the 15th and last days of
each of the twenty-four (24) months following the thirtieth (30th) day after the
date of your Separation from Service (the “Termination Date”) (if the 15th or
last day of a month is not a business day, on the closest business day to such
date);

(B) the Company will provide to you a continuation of all benefits, including a
car allowance and other related benefits, if any, which you were eligible to
receive immediately prior to your Separation from Service, for the twenty-four
(24) months following the Termination Date (the value of a benefit available in
any year that is not used in that year may not be carried over and made
available in any other year); and

(C) all outstanding stock options, restricted stock or restricted stock unit
awards or other equity grants (other than performance shares or performance
share units) issued to you will vest 100% immediately as of the Termination
Date. Upon any termination of your employment prior to a Change in Control, any
performance shares or performance share units will vest in accordance with the
applicable award agreement. Your rights of indemnification under the Company’s
and any of its subsidiaries organizational documents, any plan or agreement at
law or of otherwise and your rights thereunder to director’s and officer’s
liability insurance coverage for, in both cases, actions as an officer and
director of the Company and its affiliates shall survive any termination of your
employment. In the event of any termination, you agree to resign as an officer
and director of the Company and its subsidiaries and affiliates.



--------------------------------------------------------------------------------

(ii) Separation from Service Following a Change in Control 

If, following a Change in Control, you have a Separation from Service initiated
by the Company without Cause or if you have a Separation from Service initiated
by you for Good Reason:

(A) the Company will pay you an amount equal to three times your Annualized
Total Compensation, subject to the prompt execution by you of a customary
release, which amount shall be paid to you in a lump sum as soon as is
reasonably practicable following the Termination Date; , but only if the
Termination Date occurs within two years of the Change in Control; provided,
however, that if the Change in Control is not a “change in control event,”
within the meaning of section 409A of the Code, then such amount shall be
payable in equal installments over the twenty-four (24) months following your
Termination Date at the same times described in Section II(i)(A);

(B) the Company will provide to you a continuation of all benefits, including a
car allowance and other related benefits, if any, which you were eligible to
receive immediately prior to such Separation from Service, until and including
the last day of the second calendar year following the calendar year in which
the Termination Date occurs (the value of a benefit available in any year that
is not used in that year may not be carried over and made available in any other
year);

(C) the Company will make the additional payments provided in Annex B, if
applicable;

(D) all outstanding stock options, restricted stock or restricted stock unit
awards or other equity grants (other than performance shares or performance
share units) issued to you will vest 100% immediately as of the Termination Date
and any performance shares or performance share units will vest in accordance
with the applicable award agreement;

(E) you shall be entitled to a pro rata bonus under the Company’s annual bonus
program in effect for the year in which the Termination Date occurs, which pro
rata bonus shall be paid at the same time as annual bonuses for such year are
paid to the Company’s senior executives, but in no event later than the end of
the 21/2 month period occurring after the year in which the Termination Date
occurs, and such pro rata bonus shall be equal to the amount, if any, which you
would have received under such plan (without regard to any executive-specific
objectives), on the basis of the Company’s actual performance for the year, had
you not had a Separation from Service, multiplied by a fraction, the numerator
of which is the number of days in the year elapsed prior to the Termination Date
and the denominator of which is 365; and

(F) the Company will pay you a lump sum of $75,000, payable six months and one
day following your Separation from Service.



--------------------------------------------------------------------------------

Your rights of indemnification under the Company’s and any of its subsidiaries’
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer and director of the Company and its
affiliates shall survive your Separation from Service. In the event of your
Separation from Service, you agree to resign as an officer and director of the
Company and its subsidiaries and affiliates.

Notwithstanding the foregoing, your Separation from Service initiated by the
Company without Cause or your Separation from Service initiated by you for Good
Reason which takes place within six (6) months prior to a “change in control
event,” within the meaning of section 409A of the Code, shall be, presumptively,
a Separation from Service following a Change in Control.

III. Compliance with Section 409A of the Internal Revenue Code.

If you are a “specified employee” within the meaning set forth in the document
entitled “409A: Policy of R.R. Donnelley & Sons Company and its Affiliates
Regarding Specified Employees” on your Termination Date, then any amounts
payable pursuant to this Agreement or otherwise that (i) become payable as a
result of your Separation from Service and (ii) are subject to section 409A of
the Code as a result of your Separation from Service shall not be paid until the
earlier of (x) the first business day of the sixth month occurring after the
month in which the Termination Date occurs and (y) the date of your death.
Notwithstanding the immediately preceding sentence, amounts payable to you as a
result of your Separation from Service that do not exceed two times the lesser
of (i) your annualized compensation based upon your annual rate of Base Salary
for the year prior to the year in which the date of your Separation from Service
occurs and (ii) the maximum amount that may be taken into account under section
401(a)(17) of the Code in the year in which the date of your Separation from
Service occurs may be paid as otherwise scheduled. If any compensation or
benefits provided by this Agreement may result in the application of section
409A of the Code, then the Company shall, in consultation with you, modify this
Agreement to the extent permissible under section 409A of the Code in the least
restrictive manner as necessary to exclude such compensation and benefits from
the definition of “deferred compensation” within the meaning of such section
409A of the Code or in order to comply with the provisions of section 409A of
the Code. By signing this Agreement you acknowledge that if any amount paid or
payable to you becomes subject to section 409A of the Code, you are solely
responsible for the payment of any taxes and interest due as a result.



--------------------------------------------------------------------------------

IV. General

You agree (i) that at all times both during and after your employment, you will
respect the confidentiality of Company’s and its subsidiaries and affiliates’
confidential information and will not disparage the Company and its subsidiaries
and affiliates or their officers, directors or employees, and (ii) during your
employment and for twenty-four (24) months thereafter, you will not (a) accept a
position with, or provide material services to, an entity that competes with a
portion of the Company’s business representing more than $25 million of the
Company’s revenues on the date of your departure, (b) solicit or hire, or assist
others in the solicitation or hiring of, the Company’s employees or (c)
interfere with the Company’s business relationships with any material customers
or suppliers.

All notices or communications under this Agreement must be in writing,
addressed; (i) if to the Company, to the attention of the Chief Human Resources
Officer at the Company’s address first written above and (ii) if to you, at your
address first written above (or to any other addresses as either party may
designate in a notice duly delivered as described in this paragraph). Any notice
or communication shall be delivered by telecopy, by hand or by courier. Notices
and communications may also be sent by certified or registered mail, return
receipt requested, postage prepaid, addressed as above and the third business
day after the actual date of mailing shall constitute the time at which notice
was given.

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in Chicago,
Illinois, in accordance with the rules of the American Arbitration Association.
The decision of the arbitrator shall be final and binding and may be entered in
any court of competent jurisdiction. The arbitrator may award the party he
determines has prevailed in the arbitration any legal fees and other fees and
expenses that may be incurred in respect of enforcing its respective rights
under this Agreement. This Agreement shall be interpreted in accordance with the
laws of Illinois.

This Agreement sets forth the entire agreement between us with respect to the
matters set forth herein, and fully supersedes any prior agreements or
understandings between us. This Agreement may be executed in counterparts. This
Agreement may not be modified or terminated orally.

* * * * *



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Human Resources Officer of the
Company, at the Company’s address first written above.

 

R.R. Donnelley & Sons Company By:  

/s/ Thomas M. Carroll

Name:   Thomas M. Carroll Title:   EVP, Chief Human Resources Officer

Accepted and Agreed as of this 30th day of November, 2008

/s/ Thomas J. Quinlan III

Thomas J. Quinlan III



--------------------------------------------------------------------------------

Annex A

Definitions

a. “Annualized Total Compensation” means Base Salary plus Annual Bonus (as if
all necessary targets and objectives were met at target level) for one year at
the rate in effect immediately before the Termination Date.

b. “Cause” means (i) the willful and continued failure of Executive to perform
substantially his duties with the Company (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or any such
failure subsequent to Executive being delivered a notice of termination without
Cause by the Company or delivering a notice of termination for Good Reason to
the Company) after a written demand for substantial performance is delivered to
Executive by the Chairman or the Board that specifically identifies the manner
in which the Chairman or the Board believes that Executive has not substantially
performed Executive’s duties, (ii) the willful engaging by Executive in illegal
conduct or misconduct which is demonstrably and materially injurious (monetarily
or otherwise) to the Company or its subsidiaries and affiliates, (iii)
conviction of or the pleading of nolo contendere with regard to, a felony or any
crime involving fraud, dishonesty or moral turpitude, or (iv) refusal or failure
to attempt in good faith to follow the written direction of the Chairman or the
Board (provided that such written direction is consistent with Executive’s duty
and station) promptly upon receipt of such written direction. A termination for
Cause after a Change in Control shall be based only on events occurring after
such Change in Control; provided, however, the foregoing limitation shall not
apply to an event constituting Cause which was not discovered by the Company
prior to a Change in Control. For purpose of this paragraph (ab), no act or
failure to act by Executive shall be considered “willful” unless done or omitted
to be done by Executive in bad faith and without reasonable belief that
Executive’s action or omission was in the best interests of the Company or its
subsidiaries and affiliates. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company. Notwithstanding the foregoing, the Company shall provide Executive a
reasonable amount of time, after a notice and demand for substantial performance
is delivered to Executive, to cure any failure to perform, and if such failure
is so cured within a reasonable amount of time thereafter, such failure shall
not be deemed to have occurred.

c. “Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this Agreement, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

A-1



--------------------------------------------------------------------------------

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii));

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) other than persons set forth in (A)
through (D) of paragraph (ii) and (C) at least a majority of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

(iv) the closing of a sale of all or substantially all of the Company’s assets,
other than to an entity or in a manner where the voting securities immediately
prior to such sale represent directly or indirectly after such sale at least 50%
of the voting securities of the entity acquiring such assets in approximately
the same proportion as prior to such sale; or

(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 

A-2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

d. “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events:

(i) a change in the Executive’s duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of the Executive’s duties, responsibilities or status with the
Company (other than a temporary change that results from or relates to the
incapacitation of the Executive due to physical or mental illness);

(ii) a material reduction by the Company in Executive’s rate of annual base
salary or annual target bonus opportunity (including any material and adverse
change in the formula for such annual bonus target) as the same may be increased
from time to time thereafter;

(iii) any requirement of the Company that Executive’s office be more than
seventy-five (75) miles from Executive’s place of residence as of the date of
this Agreement; or

(iv) any material breach of the Agreement by the Company.

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten (10)
days after receipt of notice thereof given by Executive. Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
incapacities due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment within ninety (90)
days following the initial existence of an event constituting Good Reason or
such event shall not constitute Good Reason under this Agreement.

 

A-3



--------------------------------------------------------------------------------

Annex B

Gross-Up Payments

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Annex B) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Annex B, if it
shall be determined that Executive is entitled to a Gross-Up Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is less than 10% of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section II(ii)(A), unless an
alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a reduction of the Payments to the
Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.

(b) Subject to the provisions of paragraph (a) of this Annex B, all
determinations required to be made under this Annex B, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen (15)
business days of the receipt of notice from the Company or the Executive that
there has been a Payment, or such earlier time as is requested by

 

A-1



--------------------------------------------------------------------------------

the Company (collectively, the “Determination”). In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, Executive may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. The Gross-up Payment under this Annex B with respect to any Payments
shall be made no later than thirty (30) days following such Payment. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The Determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) or Gross-up Payments are made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder. In the event that the Executive
thereafter is required to make payment of any Excise Tax or additional Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of Executive. In the event the amount of the Gross-up Payment
exceeds the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in Section
1274(b)(2) of the Code) shall be promptly paid by Executive (to the extent he
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax and the
Executive shall permit the Company to control issues related to the Excise Tax
(at its expense) to permit a representative of the Company to accompany the
Executive to any conference with any taxing authority and to promptly deliver to
the Company copies of any written communications and summaries of any verbal
communications with any taxing authority regarding the Excise Tax. The Company,
to the extent it has agreed to reimburse such expenses, shall reimburse the
Executive for such expenses no later than the end of the calendar year following
the calendar year in which the Excise Tax is paid or, if no Excise Tax is due,
by the end of the calendar year summaries of any verbal communications with any
taxing authority regarding the Excise Tax in which the contest or dispute with
the Internal Revenue Service is settled or finally adjudicated.